Citation Nr: 0935755	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-02 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim to service connection for fracture of the 
right radius and humerus with exostosis, deformity of the 
radial head and decreased range of motion with tardy ulnar 
palsy (right arm disability).

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a lower back 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to November 
1956 in the United States Marine Corps and from June 1957 to 
April 1958 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied the benefits 
sought.  The June 2004 rating decision reopened the claim for 
a right arm disability, but denied a grant for service 
connection.  The February 2005 rating decision denied service 
connection for PTSD and right knee, lower back, and bilateral 
shoulder disabilities.

The Veteran presented testimony at a hearing in June 2009 
before the undersigned Veterans' Law Judge sitting in 
Phoenix, Arizona.  The hearing transcript has been associated 
with the claims file.

The merits for all the Veteran's claims for service 
connection are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 1977 rating decision denied service 
connection for a right arm disability.

2.  The evidence received since the May1977 rating decision, 
by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for a right arm 
disability. 


CONCLUSION OF LAW

The evidence received subsequent to the May 1977 rating 
decision is new and material, and the claim for service 
connection for a right arm disability is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is rendering a decision in favor of the Veteran 
to the extent outlined below and is remanding the underlying 
claim of entitlement to service connection for a right arm 
disability, a discussion of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is unnecessary at this time.  

The Veteran and his representative contend that the Veteran's 
right arm disability is a result of a physical assault that 
occurred during his military service.  

Service connection for a right arm disability was first 
denied by the RO in a May 1977 rating decision.  Notice of 
this denial was provided to the Veteran and he did not 
appeal.  The Veteran filed an application to reopen a claim 
of service connection for a right arm disability in June 
2003.  The law provides that if new and material evidence has 
been presented or secured with respect to matters which have 
been disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the May 
1977 decision in light of the totality of the record.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the May 1977 decision and 
finds that the evidence includes for the first time lay 
evidence from witnesses supporting the Veteran's contention 
that his right arm disability was a result of a physical 
assault he suffered while on active duty in the Air Force on 
Seymour Johnson Air Force Base in North Carolina in 1958.  
This evidence is certainly new, in that it was not previously 
of record.  With regard to whether the evidence is material, 
the Board finds that this evidence is especially crucial in 
making a determination of service connection in light of the 
fact that the Veteran's Air Force medical and personnel 
records are unavailable and presumed to have been destroyed.  
See Formal Finding of Unavailability of Service Medical 
Records dated in January 2004.  In determining whether 
evidence is new and material, the credibility of newly 
presented evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Board finds that the additional evidence is both 
new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right arm disability 
is reopened, and to this extent only, the appeal is granted. 

REMAND

Reason for remand:  To obtain unit morning reports; to obtain 
service clinical and/or hospital records; to obtain private 
treatment records and to obtain a VA examination. 

All of the Veteran's claims for service connection stem from 
an alleged assault that the Veteran suffered from unknown 
attackers while he was on active duty in the Air Force on 
Seymour Johnson Air Force Base in North Carolina in 1958.  
Evidence regarding the assault, outside of statements from 
the Veteran and witnesses who state they visited the Veteran 
in the hospital while he was recuperating from his injuries, 
has thus far been unverified as all the Veteran's military 
records from his time in the Air Force were destroyed in a 
fire at the National Personnel Records Center (NPRC) in 1973.  
The only information that has been verified is the Veteran's 
service dates, duty station, and unit of assignment, the 4th 
Transportation Squadron.  See DD Form 214.  The Veteran 
contends, and witness statements support, that as a result of 
the attack, the Veteran was hospitalized on base for several 
days.  See statements from R.E.W. dated in October 2002 and 
from T.O. dated in February 2004.  No witness has claimed to 
have witnessed the attack on the Veteran.  In addition to 
contacting NPRC for the Veteran's individual medical records, 
which are unavailable and presumed to have been destroyed, VA 
attempted to obtain a copy of the Air Base's hospital records 
for the Veteran as well as a copy of the military police 
report regarding the alleged assault.  See letter to the 
custodian of records at Seymour Johnson Air Force Base dated 
in November 2008.  In a November 2008 reply letter, the Air 
Base stated that the hospital records were available at NPRC.  
In March 2009, the VA verified that the military police 
report is unavailable as police records in 1958 were kept for 
seven years and then destroyed without being archived.

The Board finds that the VA has made a good faith effort to 
find records verifying the Veteran's contention of an assault 
and subsequent injury in 1958.  The Board finds, however, 
that there still are possibly records available that will 
support the Veteran's claim.  Although the Veteran's 
individual records have been destroyed, no Formal Finding on 
Unavailability of the Seymour Johnson hospital records has 
been made.  On REMAND, the RO/AMC should specifically request 
these hospital/clinical records from NPRC.  Additionally, the 
Veteran's unit of assignment has been identified as the 4th 
Transportation Squadron.  As the Veteran contends that he was 
hospitalized on base, it is possible that this information 
was contained in the unit's morning reports.  Further, the 
Veteran contends that shortly after discharge in April 1958, 
he returned to his home state of Rhode Island and had groin 
surgery as a result of the assault at Newport Hospital in 
Rhode Island.  Recent VA records support the contention that 
that Veteran has a scar on his posterior scrotum that may 
have been the result of an attempt to drain a hematoma.

Regarding the Veteran's claims for service connection for 
PTSD and low back, right knee and bilateral shoulder 
disabilities, the Board finds that a remand is required to 
obtain treatment records and for an examination.  When the 
Veteran submitted his claim for these conditions in April 
2004, he included a detailed list of all the treatment he 
received for these disabilities.  Specifically, the Veteran 
stated that for his right knee condition he was treated in 
1960 at Denver General Hospital, and in 1992 at the Glendale 
Surgery Center in Glendale, Arizona; for his low back 
disability he had surgery at Methodist Hospital in Omaha, 
Nebraska; for his bilateral shoulder disability, the Veteran 
stated that he had an MRI performed in 1992 at an MRI 
facility in Glendale, Arizona.  None of these records is 
associated with the claims file, nor does it appear that they 
were ever requested.  The Board notes that the Veteran's 
treatment for PTSD was rendered at the Prescott VA Medical 
Center (VAMC), which has been associated with the claims 
file.
Additionally, a remand is required because the record does 
not show that the Veteran was afforded a VA examination in 
connection with any of his claims.  Specifically, the Board 
finds that a remand to obtain a medical opinion as to the 
origins of the Veteran's disabilities is required because VA 
records indicate that the Veteran has been diagnosed with 
PTSD and indications of ulnar nerve damage in his right arm.  
See VA treatment notes dated in August 2003 and May 2006.  
See also 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006) (lay evidence presented by the 
Veteran concerning his continuity of symptoms after service 
may be credible and ultimately competent regardless of the 
lack of contemporaneous medical evidence if the symptoms are 
capable of lay observation). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from NPRC 
or any other appropriate repository of 
records the unit morning reports for the 
4th Transportation Squadron stationed at 
Seymour Johnson Air Force Base, and 
should request hospital and/or clinical 
(inpatient) records from January 1, 1958-
April 16, 1958.

2.  The RO/AMC should attempt to obtain 
all private  treatment records identified 
by the Veteran.  Specifically the RO/AMC 
should request records from Newport 
Hospital, Rhode Island, in April 1958 
regarding groin surgery; Denver General 
Hospital, Denver, Colorado, in 1960 
regarding right knee surgery; Methodist 
Hospital, Omaha, Nebraska in April 1980 
regarding back surgery; and the Glendale 
Surgery Center, Glendale, Arizona, in 
1992 regarding right knee surgery.  The 
Veteran has also claimed to have had two 
MRIs conducted of his shoulders in 1992 
at a Glendale, Arizona, treatment 
facility.  The name of the facility is 
unclear from the claims file.  The RO/AMC 
should contact the Veteran to attempt to 
obtain the name of the facility.  If 
necessary, the Veteran should be 
furnished with a VA Form 4142 for the 
authorization to obtain private treatment 
records.

3.  Thereafter, the claims file should be 
reviewed by examiner(s) who the RO/AMC 
deems appropriate to render an opinion 
regarding the etiology of the Veteran's 
PTSD, right arm, right knee, low back and 
bilateral shoulder disabilities.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and address the following in 
the examination report:

Please render an opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's disabilities are the 
result of a physical assault that 
occurred in service or more likely 
the result of some other cause or 
factor.  

The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
the conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.   
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims 
(Court) for additional development or other 
appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





 Department of Veterans Affairs


